DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              G.L.P., a child,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-120

                              [August 4, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 502021CJ000778.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   G.L.P., Land O’Lakes, appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., MAY and KUNTZ, JJ., concur.

                          *           *          *

    Not final until disposition of timely filed motion for rehearing.